Title: Madison’s First Public Crisis: Olmstead v. the Executrices of the Late David Rittenhouse, 6 April–6 May 1809 (Editorial Note)
From: 
To: 


Editorial Note
What began as a contested capture-at-sea prize action during the Revolution had grown by 1809 into a much-publicized test of state will and federal authority. Republicans anxious to demonstrate that the federal government in their hands would respect the rights of states found the case embarrassing; Federalist newspapers gleefully pounced upon it as an example of their opponents’ hypocrisy. The issue split Pennsylvania Republicans.
Origins of the case lay in the capture of the British sloop Active in September 1778, when Captain Gideon Olmstead and several other American prisoners aboard the ship overpowered the crew and prepared to sail for a friendly port. Before they could do so, an American privateer sighted the Active and a Pennsylvania state brigantine actually took the British vessel into Philadelphia, the captains of these ships claiming her as a prize. By the end of the year a state court of admiralty—acting on a jury’s finding of fact that Olmstead and his companions had not been in control of the Active when the state vessel captured her—had divided the prize money into four parts that went to the commander of the Pennsylvania brigantine, the Pennsylvania government as owner of the brigantine, the captain of the privateer, and Olmstead and his cohorts. Olmstead appealed the decision to the Continental Congress and won a judgment granting him the entire amount of the prize money. Pennsylvania resisted this ruling, however, since state law permitted admiralty appeals only on matters of law, not of fact. Congress could not enforce its decision; Pennsylvania would not change its own.
The case dragged on for thirty years. After 1789, as Olmstead continued to seek a remedy in the state and then federal court system, the quarter of the proceeds first awarded to Pennsylvania became caught up in another legal entanglement. The judge of the Pennsylvania admiralty court had ordered David Rittenhouse, state treasurer, to make bond for the amount of the state share of the prize money. When in 1788 Rittenhouse left office he kept the amount because he remained subject to the bond, and when he died in 1796 his two daughters fell heir to the sum and its accrued interest. In 1803 the federal district court for Pennsylvania ordered the daughters, as executrices of the estate and “caretakers” of the funds that Congress in 1779 adjudged to belong to Olmstead, to hand over that amount and all dividends. Governor Thomas McKean (who as a state supreme court judge in 1792 had ruled against Olmstead) asked the legislature to resist the latest ruling, and soon both houses passed a bill by large majorities calling for Rittenhouse’s daughters to turn over the money in question to the state (the assembly regarded Pennsylvania to be the true defendant in the case). In return, the sisters were promised protection and an indemnity “from any process whatever issued out of any federal court in consequence of their obedience to the requisition.” The imbroglio reached a flashpoint in February 1809 when, after still more litigation, Chief Justice John Marshall ordered district court judge Richard Peters to enforce his 1803 decision in Olmstead’s favor. Peters directed federal marshal John Smith either to collect Olmstead’s share of the 1778 prize money plus interest (now totaling $15,000) from the Rittenhouse heirs or to arrest them. Then Governor Simon Snyder, a Republican, announced his intention of obeying the 1803 statute and preventing federal action against Rittenhouse’s daughters. In March he called out a small militia force under General Michael Bright to encamp on their doorsteps, and later that month, when Smith tried to serve his papers, the militia met him with crossed bayonets. After one or two more such confrontations, the marshal prepared to call out a federal posse comitatus “to suppress the force and arms embodied, in opposition to the constitution” (Philadelphia Aurora, 13 Apr. 1809). Armed conflict seemed a distinct possibility.
Fortunately Snyder and the Pennsylvania legislature took steps to avoid that showdown, and the situation partly defused itself. But the issue remained in doubt on 6 April when the governor wrote JM hoping to prevent an “unhappy collision of the two governments.” Two days earlier, before adjourning, the assembly had passed a bill supporting activation of the militia while providing Snyder with $18,000 “to meet all contingent expences” relating to the Olmstead-Rittenhouse affair. Snyder’s letter strongly stated the Pennsylvania case for state dignity, toward which he supposed JM to be sympathetic; the governor’s note clearly reached out for a solution that would leave the state’s pride unhurt. In this instance the author of the 1798 Virginia Resolutions came down on the side of federal powers. JM’s low-key reply to Governor Snyder pointed out that the president was duty bound not to interfere with a ruling or order of the Supreme Court and indeed was obligated to use executive powers “to carry into effect any such decree, where opposition may be made to it.” With his own hands tied, the president went on, it was “propitious” that the Pennsylvania legislature had made an appropriation “adequate to a removal of the existing difficulty” (JM to Snyder, 13 Apr. 1809). Meantime, the chances of an outright clash of federal and state troops had lessened considerably when Marshal Smith, after climbing several backyard fences and crawling through a window, succeeded in arresting one of the widows. At a hearing on a writ of habeas corpus, Chief Justice William Tilghman of the Pennsylvania Supreme Court decided that the federal courts had jurisdiction in the original matter, Olmstead was entitled to the money, and the state had no right to be a party in the suit. Tilghman concluded by expressing his wish “that this long continued controversy will be brought to a termination without any material interruption of that harmony between this state and the United States” (Commonwealth v. John Smith, in American RegisterAmerican Register, or General Repository of History, Politics, and Science (7 vols.; Philadelphia and Baltimore, 1807–11)., 5:173–74). Governor Snyder paid the federal marshal, and the distressed widow was released.
Still, the controversy had not ended completely, for in the end delicate political maneuvering on JM’s part was required. General Bright and seven other Pennsylvania militiamen, indicted on 12 April for resisting a federal officer, were found guilty, and the state soldiers were sentenced in federal court to short prison terms and fined ($200 in Bright’s case, $50 in the others). The plight of the general and his men, whose defense of course was that they were only following the directions of state authority, worsened the rift that had developed in the state Republican party during the crisis. William Duane and the Aurora had been highly critical of the governor and especially his advisers and had made comparisons between New England opposition to the Embargo and Pennsylvania’s refusal to abide by a Supreme Court decision. In a letter to JM, Duane described Bright as a rough but honest soldier who could not be expected to bear the blame for Snyder’s folly. Soon after Duane wrote this note, JM pardoned Bright and the rest of the militiamen. Greatly relieved and anxious to heal wounded feelings, Philadelphia Republicans not long after held a public dinner to honor these men. “Never did imbecility, combined with folly, and egged on by ignorance, exhibit any thing in which the serious and the ludicrous were so strongly intermixed,” wrote Duane of the Olmstead crisis. Only in retrospect could one so glibly view this legal quarrel, which grew into a constitutional and political struggle and which, in the context of resistance to congressional embargo legislation, almost produced a dangerous federal-state confrontation (Philadelphia Aurora, 18 Apr. 1809; Duane to JM, 3 May 1809). (Secondary sources used for this note: Sanford W. Higginbotham, The Keystone in the Democratic Arch: Pennsylvania Politics, 1800–1816 [Harrisburg, Pa., 1952], pp. 183–98; J. Thomas Scharf and Thompson Westcott, History of Philadelphia, 1609–1884 [3 vols.; Philadelphia, 1884], 1:540–41.)
